Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-29, 32-37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/2/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-23, 25-27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769) and Lewis (US 5837960).
	Regarding Claims 19 and 38, Shuck teaches a method comprising controlling the powder delivery device to deliver the metal powder to a surface of an abrasive coating ([0011]); and controlling an energy delivery device to deliver energy to at least one of the abrasive coating or the metal powder to cause the metal powder to be joined to the abrasive coating ([0011]).  
	Shuck teaches the abrasive coating comprises a metal matrix and abrasive particles at least partially encapsulated in the metal matrix ([0009]).  Shuck does not explicitly teach the metal powder and abrasive particles sequentially applied as claimed; however, sequential application of matrix layers and embedding hard particles in matrix layers is known in the art (Platz abstract).  Platz teaches the final matrix metal layer completely embeds and covers the hard particle sin the matrix metal (col. 2 ln. 26-46).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Shuck to include sequential application, as taught in Platz, because it 
	Shuck does not explicitly teach controlling a powder source to deliver metal powder to a powder delivery device.  Shuck does not explicitly teach control by a computing device; however, Lewis teaches a method of powder coating and laser melting a turbine component wherein powder is provided to the deposition head from powder containers by means of powder feeders (col. 7 ln. 26-28).  Lewis further teaches the apparatus being controlled by a computer (abstract).  It would have been prima facie obvious to one of ordinary skill in the art the time of the invention to modify the method of Shuck to include a powder source and computer controls, as taught in Lewis because they are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with a powder source and computer controller as taught in Lewis.
	Regarding Claim 20, Shuck does not explicitly teach reducing surface roughness; however, Lewis teaches rough surfaces might be smoothed by passing the laser beam over the surface in order to melt a very thin surface layer (col. 21 ln. 14-22).  It would have been prima facie obvious to one of ordinary skill in the art to modify the melting of Shuck to include surface smoothing, as taught in Lewis, in order to achieve a coating having optimized surface smoothness properties. 
	Regarding Claim 23, Shuck teaches wherein the metal powder comprises a composition substantially similar to the metal matrix ([0011]).
	Regarding Claim 25, Shuck teaches the abrasive particles comprise metal oxide ([0009]).
	Regarding Claim 26, Shuck teaches the energy delivery device comprises a laser ([0012]).
	Regarding Claim 27, Shuck does not explicitly teach a blown powder deposition device; however, Lewis teaches blown powder deposition (col. 8 ln. 15-20).  It would have been prima facie obvious to one of ordinary skill in the art to modify the powder delivery of Shuck to include blown .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769) and Lewis (US 5837960) as applied to claims 19-23, 25-27, and 38 above, and further in view of Cybulsky (US 20100129636).
	Regarding Claim 24, Shuck teaches substrates being components for gas turbines ([0010]).  Shuck does not explicitly teach Ni- or Co based alloys; however, Nickel or Cobalt based alloy substrates for turbine components are known in the art (Cybulsky, [0032]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include Ni or Co based alloys, as taught in Cybulsky, because they are known substrates for turbine components and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the components of Shuck with substrates as taught in Cybulsky.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/18/2021, with respect to the previous Section 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed 10/18/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABATHA L PENNY/Primary Examiner, Art Unit 1712